225 Ga. 609 (1969)
170 S.E.2d 585
ADDIS
v.
SPAIN.
25424.
Supreme Court of Georgia.
Argued September 11, 1969.
Decided September 29, 1969.
Archer, Patrick, Sidener & Thomason, R. William Hammer, for appellant.
Floyd E. Siefferman, for appellee.
NICHOLS, Justice.
After hearing evidence on the plaintiff's petition for mandamus absolute to require the issuance of a permit to move a building, the Superior Court of Fulton County issued such mandamus absolute against B. W. Addis, Building Inspector of the City of East Point, and it is from this judgment that the appeal is filed. No transcript of the evidence adduced at such hearing was filed and included in the record before this court. Held:
Under the decisions in Brown v. State, 223 Ga. 540 (156 SE2d 454) and Smith v. Smith, 223 Ga. 795 (2) (158 SE2d 679), the judgment of the trial court must be affirmed since such transcript of the evidence would of necessity have to be considered in order to determine if the judgment was authorized.
Judgment affirmed. All the Justices concur.